THE CHIEF JUSTICE
delivered the opinion of the Court.
Tins case comes before us on a point referred. The prisoner was indicted for the murder of another slave, and found not guilty of murder, but guilty of manslaughter: The Circuit Court passed judgement that he should be whipped and branded, but reserved the question as to the legality of the sentence for the determination of this Court. We are of opinion that the statute authorizes the infliction of such punishment where a slave has been tried for a capital offence and found guilty of ar offence of an inferioi grade. Let the judgement be affirmed.
Judge Crenshaw not sitting.